EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given after an interview with Mr. Matthew D. Eskue (Reg. No. 71,971) on March 07, 2022.  
The Application has been amended as follows:  
	1. (Currently Amended) A method, comprising: 
maintaining, in memory communicatively coupled to a computing device of an access control system, web resources for rendering a webpage including an access credential associated with an electronic lock, the web resources including data for generating an image comprising encoded authentication information corresponding to the access credential;
receiving, by the computing device, an access instruction authorizing a user to access the electronic lock;
receiving, by the computing device from a client device of the user, a first request for the access credential, the request generated by a browser application executing on the client device;
providing, to the browser application of the client device and responsive to the first request, the web resources for rendering the webpage including the access credential and a browser cookie;
receiving, by the computing device from the client device, a second request for the access credential;
determining, by the computing device, whether the client device is authorized to receive the access credential based on the second request including the browser cookie; and 
responsive to determining that the client device is authorized to receive the access credential, providing the web resources for rendering the webpage including the access credential to the browser application of the client device.

3. (Original) The method of claim 2, wherein the web resources are provided to the browser application during the authorized time period.
4–5. (Canceled)
6. (Currently Amended) The method of claim [[4]] 1, wherein the web resources include data for generating a video comprising encoded authentication information corresponding to the access credential.
7. (Original) The method of claim 1, wherein the client device is a smartphone, and wherein the web resources are provided to the browser application via a wireless communications link.
8. (Original) The method of claim 7, wherein the wireless communications comprise a cellular network connection.
9. (Currently Amended) A non-transitory computer-readable medium storing computer-executable instructions that, when executed by a processor of a server device, cause the device to perform: 
maintaining, in memory communicatively coupled to the server device, web resources for rendering a webpage including an access credential associated with an electronic lock, the web resources including data for generating an image comprising encoded authentication information corresponding to the access credential;
receiving an access instruction authorizing a user to access the electronic lock;
receiving, from a client device of the user, a first request for the access credential, the request generated by a browser application executing on the client device;
providing, to the browser application of the client device and responsive to the first request, the web resources for rendering the webpage including the access credential and a browser cookie;
receiving, from the client device, a second request for the access credential;

responsive to determining that the client device is authorized to receive the access credential, providing the web resources for rendering the webpage including the access credential to the browser application of the client device.
10. (Original) The computer-readable medium of claim 9, wherein the access instruction comprises an authorized time period during which the user is permitted to access the electronic lock.
11. (Original) The computer-readable medium of claim 10, wherein the web resources are provided to the browser application during the authorized time period.
12–13. (Canceled)
14. (Currently Amended) The computer-readable medium of claim [[12]] 9, wherein the web resources include data for generating a video comprising encoded authentication information corresponding to the access credential.
15. (Original) The computer-readable medium of claim 9, wherein the client device is a smartphone, and the web resources are provided to the browser application via wireless communications.
16. (Original) The computer-readable medium of claim 15, wherein the wireless communications comprise a cellular network connection.
17. (Currently Amended) A server device, comprising:
one or more processors; and
memory storing computer-executable instructions that, when executed by the one or more processors, cause the server device to perform:
maintaining, in memory communicatively coupled to the server device, web resources for rendering a webpage including an access credential associated with an electronic lock, the web resources including data for generating an image or video comprising encoded authentication information corresponding to the access credential;

receiving, from a client device of the user, a first request for the access credential, the request generated by a browser application executing on the client device;
providing, to the browser application of the client device and responsive to the first request, the web resources for rendering the webpage including the access credential and a browser cookie;
receiving, from the client device, a second request for the access credential;
determining, based on the second request including the browser cookie, whether the client device is authorized to receive the access credential; and
responsive to determining that the client device is authorized to receive the access credential, providing the web resources for rendering the webpage including the access credential to the browser application of the client device.
18. (Original) The server device of claim 17, wherein the access instruction comprises an authorized time period during which the user is permitted to access the electronic lock, and the web resources are provided to the browser application during the authorized time period.
19. (Canceled)
20. (Original) The server device of claim 17, wherein the client device is a smartphone, and wherein the web resources are provided to the browser application via cellular network communications.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement

The information disclosure statement (IDS) was submitted on 04/23/2021. The submission is incompliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure 
Allowable Subject Matter
Claims 1-3, 6-11, 14-18 and 20 are allowed.
Claims 4-5, 12-13, and 19 are canceled.

The following is an examiner’s statement for reasons of allowance because the prior art of records such as (US 2017/0366547 A1) and David Meganck et al., (US 2017/0053467 A1); Paul Michael Gerhardt et al., (US 2012/0280783 A1); Robert M. Lund et al., (US 9648003 B2) has failed alone or in combination to teach the claim limitations (as shown in bold and underlined):
	Regarding claim 1, A method, comprising: 
	maintaining, in memory communicatively coupled to a computing device of an access control system, web resources for rendering a webpage including an access credential associated with an electronic lock, the web resources including data for generating an image comprising encoded authentication information corresponding to the access credential; 
	receiving, by the computing device, an access instruction authorizing a user to access the electronic lock; 
	receiving, by the computing device from a client device of the user, a first request for the access credential, the request generated by a browser application executing on the client device; 
	providing, to the browser application of the client device and responsive to the first request, the web resources for rendering the webpage including the access credential and a browser cookie; 

	determining, by the computing device, whether the client device is authorized to receive the access credential based on the second request including the browser cookie; and
	responsive to determining that the client device is authorized to receive the access credential, providing the web resources for rendering the webpage including the access credential to the browser application of the client device.

Regarding claim 9, A non-transitory computer-readable medium storing computer-executable instructions that, when executed by a processor of a server device, cause the device to perform: 
maintaining, in memory communicatively coupled to the server device, web resources for rendering a webpage including an access credential associated with an electronic lock, the web resources including data for generating an image comprising encoded authentication information corresponding to the access credential;
receiving an access instruction authorizing a user to access the electronic lock; 
receiving, from a client device of the user, a first request for the access credential, the request generated by a browser application executing on the client device; 
providing, to the browser application of the client device and responsive to the first request, the web resources for rendering the webpage including the access credential and a browser cookie; 
receiving, from the client device, a second request for the access credential;
determining, based on the second request including the browser cookie, whether the client device is authorized to receive the access credential; and 
responsive to determining that the client device is authorized to receive the access credential, providing the web resources for rendering the webpage including the access credential to the browser application of the client device.

Regarding claim 17, A server device, comprising: 
one or more processors; and 
memory storing computer-executable instructions that, when executed by the one or more processors, cause the server device to perform: 
maintaining, in memory communicatively coupled to the server device, web resources for rendering a webpage including an access credential associated with an electronic lock, the web resources including data for generating an image or video comprising encoded authentication information corresponding to the access credential; 
receiving an access instruction authorizing a user to access the electronic lock; 
receiving, from a client device of the user, a first request for the access credential, the request generated by a browser application executing on the client device; 
providing, to the browser application of the client device and responsive to the first request, the web resources for rendering the webpage including the access credential and a browser cookie; 
receiving, from the client device, a second request for the access credential; determining, based on the second request including the browser cookie, whether the client device is authorized to receive the access credential; and 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636